UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 001-34471 CHINA PHARMA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 73-1564807 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China570216 (Address of principal executive offices)(Zip Code) +86- 898-6681-1730 (China) (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 43,579,557 shares of Common Stock, $.001 par value, were outstanding as of November 5, 2012. CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART IIOTHER INFORMATION Item 6. Exhibits 28 Signatures 29 Exhibits/Certifications PART I - FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited condensed consolidated balance sheets, statements of operations and comprehensive income, and statements of cash flows and the related notes thereto, have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the disclosures required by U.S. GAAP for complete financial statements. The financial statements reflect all adjustments, consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The accompanying financial statements should be read in conjunction with the notes to the aforementioned financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for the nine-month period ended September 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year or any other period. 1 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Banker's acceptances Trade accounts receivable, less allowance for doubtful accounts of $4,268,356 and $3,536,405, respectively Other receivables, less allowance for doubtful accounts of $52,860 and $38,921, respectively Advances to suppliers Inventory Deferred tax assets Total Current Assets Advances for purchases of property and equipment Advances for purchases of intangible assets Property and equipment, net of accumulated depreciation of $4,049,480 and $3,391,124, respectively Intangible assets, net of accumulated amortization of $3,518,478 and $3,041,804, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Trade accounts payable $ $ Accrued expenses Accrued taxes payable Other payables Advances from customers Other payables - related parties Short-term notes payable Total Current Liabilities Long-term deferred tax liability Total Liabilities Stockholders' Equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 95,000,000 shares authorized; 43,579,557 shares and 43,529,557 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Selling expenses General and administrative expenses Bad debt expense (benefit) ) ) Total operating expenses Government subsidy income - - Income from operations Other income (expense): Interest income Interest expense ) Derivative gain - - - Net other income (expense) Income before income taxes Income tax expense ) Net income Other comprehensive income - foreign currency translation adjustment ) Comprehensive income $ Earnings per Share: Basic $ Diluted $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Depreciation and amortization Stock based compensation Bad debt expense (benefit) ) Deferred income taxes ) Derivative gain - ) Changes in assets and liabilities: Trade accounts receivable ) ) Other receivables ) Advances to suppliers Inventory ) ) Trade accounts payable ) Accrued expenses Accrued taxes payable ) Other payables Advances from customers Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Net investment in banker's acceptances - ) Advances for purchases of property and equipment ) - Advances for purchases of intangible assets ) ) Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activity: Proceeds from related party loan Net Cash Provided by Financing Activity Effect of Exchange Rate Changes on Cash Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes Supplemental Noncash Investing and Financing Activities: Accounts payable for purchases of property and equipment $ $ Accounts receivable collected with banker's acceptances Advances to suppliers paid with banker's acceptances - Inventory purchased with banker's acceptances The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION Organization and Nature of Operations – China Pharma Holdings, Inc., a Delaware corporation, owns 100% of Onny Investment Limited (“Onny”), a British Virgin Islands corporation, that in turn owns 100% of Hainan Helpson Medical & Biotechnology Co., Ltd (“Helpson”), which is organized under the laws of The People's Republic of China (the “PRC”). China Pharma Holdings, Inc. and its subsidiaries are referred to herein as the Company. The Foreign Investment Industrial Catalogue(the “Catalogue”) jointly issued by the China’s Ministry of Commerce and the National Development and Reform Commission (as the latest version is the year 2012 version, effective January 30, 2012) classified various industries/businesses into three different categories: (i) encouraged for foreign investment; (ii) restricted to foreign investment; and (iii) prohibited from foreign investment. For any industry/business not covered by any of these three categories, they will be deemed industries/businesses permitted for foreign investment. A typical foreign investment ownership restriction in the pharmaceutical industry is that a foreign investment enterprise (the “FIE”) shall not have the whole or majority of its equity interests owned by a foreign owner if the FIE establishes more than 30 branch stores and distributes a variety of brands in those franchise stores, which is not the case of the Company’s business. Helpson manufactures and markets generic and branded pharmaceutical products as well as biochemical products primarily to hospitals and private retailers located throughout the PRC. The Company believes Helpson’s business is not subject to any ownership restrictions prescribed under the Catalogue. Onny acquired 100% of the ownership in Helpson from Helpson’s three former shareholders on May 25, 2005 by entry into an Equity Transfer Agreement with such three parties on May 25, 2005. The transaction was approved by the Commercial Bureau of Hainan Province on June 12, 2005 and Helpson received the Certificate of Approval for Establishing of Enterprises with Foreign Investment in the PRC on the same day and its business license evidencing its WFOE (Wholly Foreign Owned Enterprise) status on June 21, 2005. The Company has and continues to acquire well-accepted medical formulas to a diverse portfolio of Western and Chinese medicines. Consolidation and Basis of Presentation – The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and are expressed in United States dollars. The accompanying consolidated financial statements include the accounts and operations of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Helpson’s functional currency is the Chinese Renminbi. Helpson’s revenue and expenses are translated into United States dollars at the average exchange rate for the period. Assets and liabilities are translated at the exchange rate as of the end of the reporting period. Gains or losses from translating Helpson’s financial statements are included in accumulated other comprehensive income, which is a component of stockholders’ equity. Gains and losses arising from transactions denominated in a currency other than the functional currency of the entity that is a party to the transaction are included in the results of operations. Condensed Financial Statements – The accompanying unaudited condensed consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes the following disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Commission on March 14, 2012. These unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of Management, are necessary to present fairly the consolidated financial position and results of operations of the Company for the periods presented. Operating results for the nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The Company has made certain reclassifications to the balance sheet at December 31, 2011 to conform to the September 30, 2012 presentation.These reclassifications are not material to the condensed, consolidated financial statements for all periods presented. 5 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Accounting Estimates - The preparation of financial statements in conformity withU.S. GAAP requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Basic and Diluted Earnings per Common Share - Basic earnings per common share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is calculated to give effect to potentially issuable dilutive common shares. The following table is a presentation of the numerators and denominators used in the calculation of basic and diluted earnings per share: For the Three Months For the Nine Months Ended September 30, Ended September 30, Net income $ Basic weighted-average common shares outstanding Effect of dilutive securities: Warrants - Options - Diluted weighted-average common shares outstanding Basic earnings per share $ Diluted earnings per share $ The following potential common shares were not included in the computation of diluted earnings per share as their effect would have been anti-dilutive: For the Three Months For the Nine Months Ended September 30, Ended September 30, Warrants with exercise prices of $3.00 to $3.80 per share Options with an exercise price of $2.54 to $3.47 per share Total NOTE 2 - INVENTORY Inventory consisted of the following: September 30, December 31, Raw materials $ $ Finished goods Total Inventory $ $ 6 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: September 30, December 31, Permit of land use $ $ Building Plant, machinery and equipment Motor vehicle Office equipment Construction in progress Total Less: accumulated depreciation ) ) Property and Equipment, net $ $ Construction in progress consists of machinery and construction supplies that have been paid for, but are not yet completed and placed into production.Once the machinery is working or the facility is in use, it is moved into plant, machinery and equipment and depreciated.Depreciation is computed on a straight-line basis over the estimated useful lives of the assets as follows: Asset Life - years Permit of land use 40 - 70 Building 20 - 35 Plant, machinery and equipment 10 Motor vehicle 5 - 10 Office equipment 3-5 For the nine months ended September 30, 2012 and 2011, depreciation expense was $638,219 and $636,179, respectively. NOTE 4 - INTANGIBLE ASSETS Intangible assets represent the cost of medical formulas approved for production by the State Food and Drug Administration (the “SFDA”) in China. During the nine months ended September 30, 2012 or 2011, the Company did not obtain SFDA production approval for any medical formula and therefore there were no costs reclassified from advances to medical formulas. Approved medical formulas are amortized from the date SFDA approval is obtained over their individually identifiable estimated useful life, which are from ten to thirteen years.It is at least reasonably possible that a change in the estimated useful lives of the medical formulas could occur in the near term due to changes in the demand for the drugs and medicines produced from these medical formulas. Amortization expense relating to intangible assets was $458,422 and $445,711 for the nine months ended September 30, 2012 and 2011, respectively. Medical formulas typically do not have a residual value at the end of their amortization period. The Company evaluates each approved medical formula for impairment at the date of SFDA approval, when indications of impairment are present and at the date of each financial statement. The Company’s evaluation is based on an estimated undiscounted net cash flow model, considering currently available market data for the related drug and the Company’s estimated market share. If the carrying value of the medical formula exceeds the estimated future net cash flows, an impairment loss is recognized for the excess of the carrying value over the discounted estimated future net cash flows. As a result of the evaluation, the Company has determined that each medical formula continues to provide benefits to the Company and no impairment was recognized during the nine months ended September 30, 2012 or 2011. At September 30, 2012 and December 31, 2011, intangible assets consisted solely of SFDA approved medical formulas as follows: 7 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, December 31, Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount $ $ NOTE 5 – ADVANCES FOR PURCHASES OF INTANGIBLE ASSETS In order to expand the number of medicines manufactured and marketed by the Company, the Company has entered into contracts with independent laboratories for the purchase of medical formulas. Although SFDA approval has not been obtained for these medical formulas as of the dates of the contracts, the object of the contracts is for the purchase of SFDA-approved medical formulas once the SFDA approval process is completed. Some of the medical formulas currently in the SFDA approval process also come with patents. The Company has received the title for two patents. The related patents have not expired. Prior to entering into the contracts, the laboratories typically have completed all required research and development to determine the medical formula for and the method of production of the generic medicine.Since the laboratories are not eligible to apply for SFDA production approval, they usually collaborate with a production facility (such as the Company) and apply for the production approval in the name of the manufacturer. The Company buys the final products with the production approval from the SFDA and the laboratories have to complete the SFDA approval process from the point of the contract. A typical SFDA approval process for the production of a generic medical product involves a number of steps that generally requires three to five years. If the medical formula is purchased at the point when the generic medical product receives the SFDA’s approval for clinical study, which is very typical for the Company, the clinical study that follows will usually take from one and a half to three years to complete. After the clinical study is completed, the results are submitted to the SFDA and a production approval application is filed with the SFDA. In most cases, it will take between eight to eighteen months to prepare and submit the production approval application and obtain SFDA approval. Upon approving the generic medical product, the SFDA issues a production certificate and the Company can produce and sell the generic medical product. As a result of this process, SFDA approval is expected to be received in approximately two to five years from the dates of the medical formula contracts. Under the terms of the contracts, the laboratories are required to obtain production approval (on behalf of the Company) for the medical formulas from the SFDA. Management monitors the status of each medical formula on a regular basis in order to assess whether the laboratories are performing adequately under the contracts. If a medical product is not approved by the SFDA, as evidenced by their issuance of a denial letter, or if the laboratory breaches the contract, the laboratory is required under the contract to provide a refund to the Company of the full amount of the payments made to the laboratory for that formula, or the Company can require the application of those payments to another medical formula with the same laboratory. As a result of the refund right, the Company is purchasing an approved medical product. Accordingly, payments made prior to the issuance of production approval by the SFDA are recorded as advances for purchases of intangible assets. To date, no formula has failed to receive SFDA production approval nor has the Company been informed or become aware of any formula that may fail to receive such approval. However, there is no assurance that the medical products will receive production approval and if the Company does not receive such approval, it will enforce its contractual rights to receive the refund from the laboratory or have the payments applied to another medical formula with the same laboratory. NOTE 6 – RELATED PARTY TRANSACTIONS During the nine months ended September 30, 2012, a member of the Company’s board of directors advanced the Company $393,004.Total advances owing to a board member were $1,254,567 and $861,563 as of September 30, 2012 and December 31, 2011, respectively, and are recorded as other payables – related parties on the accompanying condensed consolidated balance sheets. 8 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7 – NOTES PAYABLE On October 26, 2011, the Company renewed a revolving line of credit with a bank in the amount of RMB25,000,000.The related note payable bore interest at an annual rate of 7.54% (based upon 115% of the PRC government’s short term rate of 6.56%). Advances on the line of credit were due one year from the date of the advance and were collateralized by certain land use rights and buildings. The outstanding balance due under the revolving line of credit was RMB25,000,000 (approximately $3.96 million) as of September 30, 2012. This amount had been classified as short-term notes payable in the accompanying condensed consolidated balance sheet as of September 30, 2012. As of September 30, 2012, the Company had no additional amounts available to it under the line of credit. On October 18, 2012, the Company fully paid the amount due under this line of credit and on October 26, 2012, it matured and was not renewed. On October 30, 2012, the Company entered into a revolving line of credit with another bank in the amount of RMB30,000,000.The related note payable bears interest at an annual rate of 6.90% (based upon 115% of the PRC government’s current short term rate of 6.00%). Advances on the line of credit are due one year from the date of the advance and are collateralized by certain land use rights and buildings. The outstanding balance due under the revolving line of credit was RMB30,000,000 (approximately $4.75 million) as of November 9, 2012. Fair Value of Notes Payable – Based on the borrowing rates currently available to the Company for bank loans with similar terms and maturities, the carrying amounts of notes payable outstanding as of September 30, 2012 and December 31, 2011 approximated their fair value because of either the immediate or short-term maturity of these financial instruments or because the underlying instruments bear interest rates that approximated current market rates. NOTE 8 - INCOME TAXES Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax laws or rates is recognized in income in the period that includes the enactment date. Undistributed earnings of Helpson, the Company’s foreign subsidiary, since its acquisition, amounted to approximately $114.6 million at September 30, 2012. Those earnings, as well as the investment in Helpson of approximately $23.3 million, are considered to be indefinitely reinvested and, accordingly, no U.S. federal or state income taxes have been provided thereon. Upon distribution of those earnings in the form of dividends or otherwise, the Company would be subject to U.S. federal and state income taxes (net of an adjustment for foreign tax credits) and withholding taxes payable to the PRC. Determination of the amount of unrecognized deferred U.S. income tax liability is not practicable because of the complexities associated with its hypothetical calculation; however, unrecognized foreign tax credits may be available to reduce a portion of the U.S. tax liability. Under current tax law in the PRC, the Company is and will be subject to the following enterprise income tax rates: Enterprise Income Year Tax Rate 15% 15% 2014 and after 25% The provision for income taxes consisted of the following: Three months ended September 30, Nine months ended September 30, Current $ Deferred ) ) Total income tax expense $ The Company has also incurred various other taxes, comprised primarily of business taxes, value-added taxes, urban construction taxes, education surcharges and others. Any unpaid amounts are reflected on the balance sheets as accrued taxes payable. NOTE 9 – FAIR VALUE MEASUREMENTS 9 CHINA PHARMA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. To measure fair value, a hierarchy has been established which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs. This hierarchy uses three levels of inputs to measure the fair value of assets and liabilities as follows: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data. Level 3 – Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The Company uses fair value to measure the value of the banker’s acceptance notes it holds.The banker’s acceptance notes are recorded at cost which approximates fair value.The Company held the following assets recorded at fair value as of September 30, 2012 and December 31, 2011: Fair Value Measurements at Reporting Date Using Description September 30, 2012 Level 1 Level 2 Level 3 Banker's acceptance notes $ $
